Citation Nr: 1747703	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-06 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.   

2.  Entitlement to service connection for residuals of a cold injury of the right upper extremity.   

3.  Entitlement to service connection for residuals of a cold injury of the left upper extremity.   

4.  Entitlement to service connection for residuals of a cold injury of the right lower extremity.   

5.  Entitlement to service connection for residuals of a cold injury of the left lower extremity.   

6.  Entitlement to service connection for residuals of an injury of the sciatic nerve, including sciatic neuritis.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a low back injury and, if so, whether the claim should be reopened.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S. B.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to August 1974.  His DD 214 shows that at the time he was discharged from active service he was stationed at Minot, Air Force Base, in North Dakota.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2015 the Veteran filed VA Form 21-527EZ, Application for Pension.  

The Veteran and S. B. testified at an October 2016 videoconference before the undersigned Veterans Law Judge (VLJ) in support of his claims and a transcript thereof is on file.  

On May 20, 2015 the RO sent the Veteran a letter informing him that a rating decision that month denied reopening of claims for service connection for a right hip/leg condition, left leg condition, and a bilateral foot condition (which were previously denied by the Board in 2006).  

A July 21, 2015 rating decision denied reopening of claims for service connection for a right hip/leg condition, left leg condition, and a bilateral foot condition.  

By letter of May 17, 2016, the RO wrote the Veteran acknowledging receipt of his notice of disagreement (NOD) to the July 2015 rating decision and stating that the RO would attempt to resolve the disagreement through the Post-Decision Review Process, as a part of which process he had to decide how he wished his appeal to be handled and informing him that he could choose to have a Decision Review Officer (DRO) assigned to his case or follow the traditional appeal process.  His response, choosing the DRO process was received on May 23, 2016.  

Because the RO had acknowledged receipt of the NOD, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VBMS reflects that the NOD has been recognized and that additional action is pending, the holding in Manlincon, Id., was not applicable as to these claims.  However, as yet, it does not appear that the DRO process is complete and the RO has still not issued a statement of the case (SOC) and, so, this matter is referred to the RO for appropriate action.  

In light of additionally submitted evidence the claim for service connection for a low back condition is being reopened.  Also, it is clear that the claim for service connection for residuals of an injury of the sciatic nerve, including sciatic neuritis stems from that claim.  However, de novo adjudication of the claim for service connection for a low back condition will be deferred pending additional development and, likewise, the claim for service connection for residuals of an injury of the sciatic nerve, including sciatic neuritis will also be deferred.  

The issues of service connection for a low back condition and for service connection for residuals of an injury of the sciatic nerve, including sciatic neuritis are being remanded and are addressed in the REMAND portion of the decision and are REMANDED to the RO.  


FINDINGS OF FACT

1.  As shown in the written transcript of the October 2016 videoconference, prior to the promulgation of a decision in the appeal, the Veteran and his representative withdrew the claim for service connection for tinnitus.  

2.  The Veteran may likely have been exposed to cold weather during service when stationed at Minot, Air Force Base, in North Dakota, but he was not seen, treated or evaluated during service for signs, symptoms, complaints, history or diagnosis of cold injuries or frostbite of the upper or lower extremities and postservice clinical records are negative for a diagnosis of residuals of cold injuries or frostbite of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity.  

3.  The Veteran did not appeal a February 2006 Board decision that denied service connection for a low back condition and no additional service records have been received; the Board decision is final.

4.  The additional evidence received since the February 2006 Board decision denying service connection for residuals of a low back injury includes a favorable medical opinion linking the Veteran's current low back disability to an inservice injury, and so is not cumulative and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service connection for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for residuals of a cold injury of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity are not met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The February 2006 Board decision denying service connection for a low back condition is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), (c), 20.1100 (2016).  

4.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for a low back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters in September 2011 and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and VA treatment records are on file.  In April 2013 he was provide a copy of his STRs, and in October 2013 he submitted duplicate copies of his STRs.  There is no indication that there are any relevant and outstanding private clinical records that are not of record.  Also of record is a 2012 decision by an Administrative Law Judge rendering a favorable decision as to the Veteran's entitlement to Social Security Administration (SSA) disability benefits based upon gout in multiple joints, a disorder of the lumbar spine, and diabetes mellitus.  Also, he had lumbosacral degenerative disc disease (DDD) and X-rays confirmed degenerative cystic lesions in the carpal capitates of his right hand.  A VA physician had confirmed that he had gout for which he took medication, hypertension, diabetes mellitus, and arthritis of his elbows, knees, hips, and feet, a depressive disorder, and sleep apnea.  The Veteran had testified that he had numbness of his hands.  

The medical records underlying the award of SSA disability benefits have not been obtained.  The sole medical sources cited in the ALJ's SSA decision, other than a vocational counselor, were VA medical records and no reference was made to any private clinical records.  In fact, that decision stated that the record did not contain any State agency medical opinions.  Moreover, it has not been contended that the medical records underlying the award of SSA disability benefits would have any relevance to the claims for service connection now before the Board.  Consequently, these records have not been obtained.  See Baker v. West, 11 Vet. App. 163, 169 (1998) (explaining that the Board must seek to obtain SSA records when, before issuance of a final decision, VA is put on notice of the relevant SSA records); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain all records from SSA, and is "required to assist the veteran in obtaining the identified records" only when reasonably relevant to the veteran's claim) (emphasis added)).  

The Veteran has not been afforded a VA examination as to his claims for service connection for residuals of cold injuries.  Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no credible evidence that the Veteran has current residuals of an inservice cold injury.  Thus, no VA examination for the purpose of obtaining a nexus opinion has been requested in this case.  

The Veteran and S.B. testified in support of his claims at an October 2016 videoconference.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Tinnitus

As shown in the transcript of the October 2016 videoconference, prior to the promulgation of a decision in the appeal, the Veteran and his representative withdrew the claim for service connection for tinnitus.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the claim for service connection for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (a) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) which requires (i) a sufficient combination of manifestations for disease identification, and (ii) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic" and (iii) subsequent manifestations of the same chronic disease, or (b) if chronicity in service in not established, as above, by evidence of continuity of symptomatology which requires that (i) a condition was 'noted' during service, and (ii) evidence of postservice continuity of the same symptomatology, and (iii) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cold injuries, and residuals of cold injuries, are not listed as a chronic disease at 38 C.F.R. § 3.309(a).  

Lay evidence is competent as to factual matters of which there is first-hand knowledge and may establish the presence of observable symptoms that are not medical in nature, see Barr, 21 Vet. App. at 307; Washington, 19 Vet. App. at 368, and 38 C.F.R. § 3.159(a)(2), but not competent to establish that which requires specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 38 C.F.R. § 3.159(a)(1).  

As to issues involves either medical etiology or diagnosis, medical evidence can be used but "[l]ay evidence can be competent and sufficient to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time supported by a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Lay evidence is not competent to provide evidence as to complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Background

The Veteran's July 1973 service induction examination was negative.  STRs show that when he first complained of right leg pain in April 1974 an examiner noted that there was no history of a recent injury, and physical examination revealed full range of motion and no back tenderness.  He again complained of pain in his right hip four days later at the Minot Air Force Base hospital emergency room, reporting that he had fallen in January 1974 and the pain had gotten progressively worse.  Also, he indicated that he had experienced pain in his right hip for one and a half years.  He was advised to seek treatment by an orthopedist since the problem was chronic not an emergency.  

A May 1974 treatment note revealed that the Veteran reported a one and a half year history of left hip pain which was asymptomatic.  He indicated that he had intermittent aching on the right hip over his right trochanter and buttocks.  An examination revealed that he was normal and his X-rays were noted as normal.  There were no other relevant complaints, findings, treatments or diagnoses.  

The August 1974 separation medical history noted that he had swollen or painful joints, cramps in his legs and foot trouble.  He also indicated that he "didn't know" if he had recurrent back pain.  The August 1974 separation medical examination shows that his complaints of pain in his joints referred to pain over his left trochanter in May 1974 but that an examination at that time was normal at that time and all X-ray studies were within normal limits.  The examiner reported that the Veteran's foot trouble referred to occasional swelling of the feet, which responded well to rest.  It was also noted that the cramps in the Veteran's legs referred to occasional muscle spasms which were self treated by massage. 

Treatment records, dating from September 1977 to August 1980 from the Veteran's place of employment in St. Louis, Missouri, show the Veteran received treatment for a variety of complaints including lumbar spine pain.  In January 1978 he reported that he had fallen on ice a few hours previously and landed on his right buttock and since then had discomfort.  Examination revealed tenderness on pressure and percussion over the right buttock area.  On examination there was slight limitation of motion of the right hip joint.  The examiner noted that nothing remarkable was shown on an X-ray of the Veteran's pelvis and right hip.  In May 1978 he strained his back moving a freezer with a friend.  In August 1978 he injured his left elbow when he fell off of a bicycle.  In October 1979 his complaints of right shoulder soreness and pain appeared to be due to bursitis.  In March 1980 he complained of low back pain which had started the day before.  He related that his back pain was aggravated when he lifted 15 to 20 pound loads at work.  A physical examination was unrevealing and diagnosis was that the Veteran's symptom was a muscle spasm.  

Records of Dr. R.C. from December 2001 to December 2002 show that the Veteran was seen in December 2001 for cervical pain and complaints relative to his upper extremities and right knee following a motor vehicle accident (MVA) in November 2001.  Subsequently, in January 2002 he was also seen for complaints relative to his left hand and left foot.  

On VA examination in March 2003 VA examination the Veteran reported that when running a course in service he fell down into a hole covered with ice and he had fallen on the edge of a ditch where he hit his hip right across the belt-line.  The Veteran related having been treated after service for what physicians had told him was arthritis.  After service he worked as a machine operator and at a department of mental health.  He reported having had whiplash in his postservice MVA, following which he improved.  He also mentioned that he was in another MVA but did not elaborate upon this.  He now presented with complaints of pain at the back of the right hip and pain that travelled from his right hip down to the foot.  He had had left thumb surgery in the past (for an unspecified condition).  The examiner noted that an X-ray of the right femur was negative, an X-ray of the pelvis was grossly negative, and an X-ray of the lumbar spine revealed an anterior osteophyte at L4 and L5.  The diagnosis was right hip strain/radiating pain to the right leg with no significant evidence of pathology.  The examiner found that the Veteran's back was normal.  

On VA spinal examination in October 2004 the Veteran reported that he had worked for a long-term custodial care company in the 1990's, which required assisting patients up and out of bed.  He had also worked as a machinist and a productionist.  Currently, he presented with complaints of pain in the right lumbar area, right posterolateral gluteal area and thigh area.  X-rays of both his hips were normal.  A magnetic resonance imaging (MRI) of his spine had revealed mild central and bilateral disk herniation at L4-5 with mild compromise of the neural foramina bilaterally.  X-rays revealed anterior osteophytes at L4 and L5.  The diagnosis was lumbar osteoarthritis and bilateral hip strain. 

The October 2004 examiner concluded that it was less likely as not that the Veteran's low back condition, bilateral hip complaints and bilateral foot complaints were incurred during active service or caused by active service.  The examiner found that the Veteran had had a self-limited episode while in the Air Force.  Of considerable interest was that the Veteran sought treatment for low back pain while working as a machinist and productionist.  Additionally, the examiner noted that the Veteran engaged in medium to heavy work while working for the custodial care company.  Therefore, the examiner found that it is more likely as not that the Veteran's complaints stemmed from his forms of employment over the ensuing decades following his discharge from active military duty.  

VA treatment records, dating from February 2003 to August 2005, reveal that the Veteran presented on multiple occasions with complaints of chronic pain and swelling in the right foot and anterior thigh which travelled down the leg anteriorly.  Specifically, in July 2003 he presented for an evaluation of polyarthralgias.  He reported that his current pain originated while he was in service following an accident.  He indicated that the pain involved primarily the right side of his body including his groin and foot.  The examiner noted that the Veteran worked as a machine operator and was on his feet eight hours a day, which aggravated the pain.  A July 2003 nerve conduction study of both feet, and legs, and an electromyogram of the right leg and right lumbosacral spinals revealed electrophysiological evidence combined with L4-5 radiculopathy.  The examiner noted that the etiology of the Veteran's right groin pain was unclear and that the right toe pain was strongly suggestive of gout.  An August 2003 lumbar MRI revealed mild central and bilateral disk herniation at L4-5 with mild compromise of the neural foramina bilaterally.  In March 2004 the Veteran complained of pain in the left foot.  The diagnosis was plantar fasciitis.  In 2004 it was found that electrodiagnostic testing and an MRI had confirmed L4-5 radiculopathy, and that after an evaluation in a rheumatology clinic it was felt that his foot pain was likely secondary to tendinitis and gout.  Also in 2004 there was an assessment of plantar fasciitis.  

A July 2005 VAOPT record shows that the Veteran complained of having neck and left shoulder pain for almost 2 years.  The impression was musculoskeletal pain, probably degenerative joint disease (DJD).  After an assessment it was agreed that he did not appear to have a neurologic cause for his pain and it was believed to most likely be related to disease of the shoulder joint.  A cervical MRI revealed moderate degenerative disc disease (DDD) and spondylitic changes, and disc herniation at C3-4, and C4-5.  

In a September 2005 statement the Veteran reported that he had no physical problems when he entered service.  He indicated that he fell down when crossing over a snow bank while he was returning to the barracks.  He noted that he had difficulty walking and sought medical attention at the base.  He stated that this condition eventually led to his discharge and that he had experienced continuous pain since his in-service injury. 

During the Veteran's September 2005 hearing he testified that he injured his lower back when he fell over a snow bank while in service and fell into a hole.  Thereafter, he had not been able to walk half of the time and he got an early dismissal from service due to his injuries.  In his opinion all of his claimed disabilities [of the low back, right hip/leg, left hip/leg, and both feet] were etiologically related to this incident and that he had continuous treatment for these injuries after service.  

The evidence received since the February 2006 Board decision which denied service connection for a low back condition, a right hip/leg condition, a left hip/leg condition, and a bilateral foot condition includes the evidence listed below.  

The Veteran's application to reopen his claim for service connection for a low back disability, for injury of the sciatic nerve, and for cold injuries of the upper and lower extremities was received in June 2011.  

VAOPT records from 2010 to 2011 show that the Veteran was treated for gout.  A May 2011 VAOPT record shows that the Veteran reported that he had been told that he had borderline diabetes.  A June 2011 Problem List included rotator cuff, capsule, strain or sprain; gout; lateral epicondylitis, tennis elbow; and diabetes mellitus, type II or unspecified.  Also, he was to begin taking Metformin (for diabetes).   

The Veteran submitted a statement in February 2015 in which he repeated the substance of prior statements and testimony as to the incurrence of injuries during military service.  

Additional VAOPT records from January to May 2015 show that in March 2015 it was reported that the Veteran had neuropathy in his feet.  In April 2015 the Veteran was to continue taking his diabetic medication of Metformin and Glipizide.  

In June 2015 the Veteran submitted a copy of January 2015 VA X-rays of both feet which were compared to a prior study in July 2014 which showed degenerative changes of the 1st metatarsophalangeal joint of each foot and small plantar calcaneal heel spurs of each foot but otherwise no acute osseous abnormality of the feet or either calcaneus.  

A January 19, 2016 VAOPT record (as to which the Veteran testified at the October 2016 videoconference) shows that the Veteran had nocturnal awakenings, especially when cold.  The bottoms of his feet hurt all the time.  He had hand numbness on the right.  The Veteran reported that at night, when sleeping, his fingertips tingled, itched, and burned.  This also happened during the day if he held on to something, such as when he was driving.  This had been "going on for a while over 6 months but now is getting worse."  The impression was "chronic low back pain," and intermittent symptoms of carpal tunnel syndrome was to be ruled out.  

At the October 2016 videoconference the Veteran testified that he had not had any physical disability prior to service but that he had injured his low back while running or jogging during service and had also had another low back injury while running across an open and snow covered field at Minot, Air Force Base (AFB) in North Dakota, during a winter snowstorm, when he fell through some ice up to his waist, injuring his low back and legs and also sustaining cold injuries, for all of which he sought treatment during service.  

The Veteran also testified that after service he continued to have aches and pains stemming from his inservice injuries and had sought treatment for them.  Some of his aches and pains had been attributed to arthritis.  See Page 5 of the transcript.  However, no treating physicians had ever told him that his postservice physical problems were due to cold injury residuals.  Page 6.  After service physicians had told him that he had tendinitis, arthritis, and gout.  Page 17.  

The Veteran also testified that a VA physician, Dr. T., had rendered a diagnosis that his current low back disability was due to his inservice injury, as reflected in a January 19, 2016 report.  See pages 21, 24, 25, and 37 of the transcript.  

The Veteran testified that his sciatic nerve damage had been verified by "nerve" tests administered by VA.  Page 18.  He testified that he was a borderline diabetic, and hoped not to become diabetic.  Page 28.  He testified at the October 2016 videoconference that he was receiving Social Security Administration (SSA) disability benefits due to his back and legs.  

Cold Injuries of All Upper and All Lower Extremities

Although the Veteran is certainly competent to attest to the symptoms in his limbs which he experiences, e.g., pain, numbness or swelling, he lacks the medical education, training and expertise to provide competent evidence that such symptoms are due to frostbite of his feet of service origin, as opposed to symptoms associated with his arthritis of multiple joints, gout, plantar fasciitis, tendinitis, radiculopathy, and any possible diabetic neuropathy.  

However, even conceding that the Veteran was exposed to cold during service, this is not the same as having sustained the type of injury that necessarily and always causes residuals of cold injuries, i.e., frostbite.  In other words, even if he was exposed to cold during service, this does not automatically mean that he developed chronic and disabling residuals thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

The Board may weigh silence in a medical record against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated. See Kahana v. Shinseki, 24 Vet. App. 428, 439-40 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as fact finder).  For this negative inference to be made, the Board must make two findings-first, that the record being evaluated is complete in relevant part, and second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Id. at 440.  The service records are complete. Here, there is no substantiation of the Veteran's testimony that he was treated for frostbite or cold injuries and he never received a physical profile due to frostbite.  Rather, all his treatment during service was for musculoskeletal complaints.  If the Veteran did sustain frostbite, the Board would expect such a significant injury to be mentioned somewhere in the Veteran's service treatment records along with his other musculoskeletal complaints.  There, however, is no mention of any such injury.  Therefore, the absence of documentation of the asserted event makes it less likely that the event actually occurred. See AZ v. Shinseki, No. 2012-7046, 2013 WL 5420978, at *12, (Fed. Cir. Sept. 30, 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana, 24 Vet. App. at 440 (2011) (Lance, J., concurring) (citing Buczynski, 24 Vet. App. at 224; Fed. R. Evid. 803 (7)).

In fact, there are no clinical references after service of cold injuries or frostbite of his extremities.  The first reference of any kind to the Veteran purportedly having had a history of any cold injury, or frostbite, is contained in his claim for service connection filed in 2011, many years after service.  Significantly, there is no competent and credible evidence that the Veteran has ever had symptoms of frostbite or cold injuries and there has never been a diagnosis of frostbite or residuals of cold injuries.  

In this regard, 38 C.F.R. § 4.114, Diagnostic Code 7122 lists symptoms and findings of cold injuries which are considered for rating purposes.  These are arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Thus, the mere presence of arthritis in many of the Veteran's joints at this time, is not in itself proof that such arthritis is due to inservice cold injuries in the absence of other findings, e.g., those listed in Diagnostic Code 7122.  

Although the Veteran testified that he had borderline diabetes, the evidence is clear that he had been given medication for active diabetes for a number of years.  He also has some form of neuropathy, at least in his feet, even if it is unclear if this is due to diabetes.  In sum, while the Veteran does have disabilities of his upper and lower extremities, i.e., arthritis of multiple joints, diabetes, radiculopathy, plantar fasciitis, tendinitis, and gout, his lay statements and testimony alone are insufficient to establish that he also now has or has ever had additional disability of his upper or lower extremities from inservice frostbite or cold injuries.  

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In sum, the Veteran's statements and testimony as to his belief that he has chronic residual disability from exposure to cold weather are, in substance, actually a medical opinion in the guise of lay evidence and, as such, is not competent because the Veteran does not have the education, training or expertise to render a medical opinion.  38 C.F.R. § 3.159(a)(1) and (2); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

Accordingly, service connection for cold injuries of all upper and all lower extremities, i.e., residuals of frostbite, is not warranted.  

Reopening of the Claim for service connection for residuals of a low back injury

A final Board decision subsumes all prior rating actions which addressed the issue on the merits and the claim may not thereafter be reopened and allowed on the same factual basis; rather new and material evidence must be presented to reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. §§ 20.1104, 20.1105 (2016).  

The Board, in the first instance, must rule on the matter of reopening because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the first step in reopening, there is a three-part analysis.  First, since the last disallowance on any basis, i.e., on the merits or denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 (1996)), there must be new evidence (i.e., noncumulative evidence, not redundant, and not previously submitted).  VA evidence which was constructively on file and is now actually on file, may be new and material evidence if it is not cumulative and is relevant.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) and Smith (Russell) v. West, 12 Vet. App. 312, 314-15 (1999).  If no new evidence is submitted, no analysis of materiality is required.  Smith (Russell) v. West, 12 Vet. App. 312, 315 (1999).  

Second, the new evidence need be probative only as to each element that was a specified basis for the last denial without having to establish all elements needed for allowance.  Third, it must be material (i.e., bearing directly and substantially on the issue) and, by itself or together with old evidence, it must be so significant that it must be considered to fairly decide the merits of the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided September 16, 1998) (adopting the standard in 38 C.F.R. § 3.156(a) (as stated above) and overruling the holding in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) that material evidence was that which established "a reasonable possibility [of changing] the outcome").  The standard affirmed in Hodge, Id., is lower than the prior standard announced in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  See Fossie v. West, 12 Vet. App. 1, 4 (1998).  

New evidence can be material if it provides a more complete picture of circumstances surrounding the origin of an injury or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) (en banc).  In the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  

The Veteran did not appeal the February 2006 Board decision.  Moreover, no additional service records were received at any point, warranting readjudication of the claim.  See 38 C.F.R. § 3.156(b), (c); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The mere submission of duplicate copies of STRs, provided to him by the RO, does not constitute "additional" service records because these were previously on file.  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade, at 118. 

Additional Evidence

The substance of the Veteran's testimony at the 2016 videoconference was essentially the same as the statement he submitted and the testimony he presented at his earlier 2005 Board hearing prior to the February 2006 Board decision.  Thus, his testimony is not new.  

A January 19, 2016 VAOPT record (as to which the Veteran testified at the October 2016 videoconference) shows that the Veteran inquired whether his back pain could be "service connected."  He brought records with him that showed complaints of back pain as far back as May 1974.  It was reported that X-rays back then showed only mild narrowing at L5-S1.  The Veteran stated that he had had back problems for years.  He fell through ice when stationed at Minot, in North Dakota, years ago.  His low back pain radiated to his right leg.  He had nocturnal awakenings, especially when cold.  His pain radiated to his knees.  The bottoms of his feet hurt all the time.  Application of creams and sometimes a TENS unit had provided some relief.  He had hand numbness on the right.  The Veteran reported that at night, when sleeping, his fingertips tingled, itched, and burned.  This also happened during the day if he held on to something, such as when he was driving.  This had been "going on for a while over 6 months but now is getting worse."  He was a driver for Area Agency on Aging.  The impression was "chronic low back pain - progressive - with symptoms radiating to the right leg and loss of patella reflex ... at least as likely as not related to past injury."  The Veteran was to be scheduled for an MRI; and "[n]europathy [of the] [f]eet and hands - may be related to DM [diabetes mellitus] - pt [patient] on gabapentin but taking only bid - pt to increase to tid dosing as prescribed.  (Rule out intermittent Carpal Tunnel Syndrome Symptoms)" and "Obesity - wt loss discussed."  

Analysis

The Veteran's submission of duplicate copies of his STRs and postservice private clinical records does not constitute new evidence because these were previously of record at the time of the prior 2006 Board decision.  Likewise, his February 2015 statement and his testimony at the 2016 videoconference are essentially the same as his prior statements and testimony in 2005, and as such are not new.  

However, because the January 19, 2016 VAOPT contains a favorable medical opinion linking the Veteran's current low back disability to his military service, it is of such significance that it must be weighed on the merits together with all of the other evidence of record.  Thus, it is sufficient to reopen the claim for service connection for a low back condition.  

In this regard, the opinion was based, at least in part, on a history related by the Veteran at that time and the few documents which the Veteran brought with him.  However, the record does not show exactly which documents the Veteran brought with him for review by the VA physician in January 2016.  In light of the prior unfavorable VA medical opinion, the Board finds that another VA medical opinion should be obtained which is based upon a review of the entire evidentiary record.  Thus, de novo review of the claim on the merits must be delayed until such time as such an opinion can be obtained.  

Accordingly, the application to reopen the claim for service connection for a low back condition is granted, but as stated de novo adjudication of the merits of the claim must be postponed pending further evidentiary development.  


ORDER

The appeal as to the claim for service connection for tinnitus is dismissed. 

Service connection for residuals of a cold injury of the right upper extremity, the left upper extremity, the right lower extremity, and the left lower extremity is denied.  

The application to reopen the claim for service connection for residuals of a low back injury is granted, but de novo adjudication is deferred pending additional development.  


REMAND

The record shows that there is a favorable VA medical opinion and an unfavorable VA medical opinion addressing whether the Veteran's current low back disability is due to inservice injury(ies).  The most recent and favorable opinion, in 2016, was based on an examination, a history which the Veteran related of symptoms since an inservice injury, and unspecified documentation which he had brought with him at that time; whereas, the prior unfavorable VA opinion was based upon an examination, the Veteran's history, and a complete review of the evidence then in the Veteran's claim file.  

In the judgment of the Board, another opinion should be obtained following an examination of the Veteran, consideration of his history which he has related, and a review of the entire evidentiary record.  

At the October 2016 videoconference it was made clear that service connection for residuals of an injury of the sciatic nerve, including sciatic neuritis, was being claimed as due to the claimed residuals of a low back injury.  See page 3 of the transcript.  

Also, in light of the evidence indicating that the Veteran had sought either treatment evaluations in relation to his postservice employment, he should be requested to clarify whether he ever filed a claim for workers compensation benefits for any on-the-job postservice work related injury.  If so, he should be requested to provide any and all needed or clarifying information, e.g., the date(s) of injury, the employer's full name and address, and any workers compensation claim number, as well as the names, dates, and addresses of any and all postservice treatment or evaluations for the same, as well as any needed authorizations or releases, required to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inquire as to whether he ever sought either treatment or evaluations for his low back in relation to his postservice employment.  He should be requested to clarify whether he ever filed a claim for workers compensation benefits for any on-the-job postservice work related injury.  If so, he should be requested to provide any and all needed or clarifying information, e.g., the date(s) of injury, the employer's full name and address, and any workers compensation claim number, as well as the names, dates, and addresses of any and all postservice treatment or evaluations for the same, as well as any needed authorizations or releases, required to obtain such records.  Then the appropriate steps should be taken to obtain any and all such records, if any.  

2.  Afford the Veteran a VA examination for the purpose of determining, if possible, the etiology of any and all pathology(ies) which he may have of his lumbosacral spine.  

The Veteran's VA electronic records, including a complete copy of this remand, must be made available for review of the appellant's pertinent medical history.  

The examiner should be asked to opine, if possible, whether it is as likely as not that any lumbosacral pathology which the Veteran now has is related to the Veteran's reported inservice injury(ies)?  

In rendering any opinion it would be helpful if the examiner addressed the significance, if any, of (1) the Veteran's inservice complaints and symptoms, (2) the indication that he performed strenuous work after military service, (3) the earliest evidence of radiculopathy being many years after service; (4) and the post military service clinical indications of his having arthritis of multiple joints, diabetes mellitus, and gout.  

The examiner is advised that the appellant's reports must be considered in formulating the requested opinion.  

A complete rationale should be given for each opinion expressed. 

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, in light of any additionally obtained evidence, the claims should be readjudicated de novo.  

5.  If either of the claims remains denied supply the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


